Case: 1:18-cv-00904-KLL Doc #: 15 Filed: 08/21/19 Page: 1 of 2 PAGEID #: 2628

CParthl.

SOUTHERN DISTRICT OF OHIO

UNITED STATES DISTRICT COURT Elven ra KOhode

WESTERN DIVISION B/A2 Vig
PATRICIA M. INSKEEP : CIVIL NO.: 1:18-CV-904
Plaintiff : MAGIS. JUDGE LITKOVITZ

VS.

COMMISSIONER OF
SOCIAL SECURITY

Defendant

PLAINTIFF’S MOTION ASKING COURT TO ISSUE FINAL JUDGMENT
ON CASE

The attorney for the Plaintiff asks this Court to issue a final Judgment under
Rule 58, Federal Rules of Civil Procedure, on this case now. On August 1, 2019,
this Court issued an Order (docu. 14) remanding the case due to the Joint
Stipulation of the parties, but the Court failed to issue the required Judgment under
Rule 58 to make the Court’s action the final decision in this matter. Thus, the
undersigned asks this Court to now issue this Judgment so that the case can be
remanded under sentence 4 of 42 U.S.C. Section 405 (g) of the Social Security

Act for further proceedings.
